DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 13-31 are pending in the application, claims 13-17 are withdrawn from consideration.  Claims 1-12 have been cancelled.
Amendments to the claims 15-17, 21, 22, 25, 27-29, and 31, filed on 2 June 2021, have been entered in the above-identified application.

Election/Restrictions
Applicants' election without traverse of claims 18-31 in the reply filed on 2 June 2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 2 June 2021.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0029] the disclosure recites "T2 is .55 mm; T1 is 2.1 mm and T2 is .55 mm", which appears to be a typographical error; recommend correcting this to read as "T2 is 0.55 mm; T1 is 2.1 mm and T2 is 0.55 mm".
In paragraph [0036] the disclosure recites several instances of "degrees C."; for consistency, recommend correcting this to read as "degrees C[[.]]".
In paragraph [0050] the disclosure recites "threshold , a determination", recommend correcting this to read as "threshold
In paragraph [0051] the disclosure recites "B9*T2)", recommend correcting this to read as "B9*T2.
In paragraphs [0059] and [00113] the disclosure recites "0.14e-7 1/mm2 and 15e-7 1/mm2"; for consistency and clarity, recommend correcting these to read as "0.14x10-72 and 15x10-72".
In paragraphs [0059], [00105], and [00112] the disclosure recites "between .3 mm"; recommend correcting these to read as "between 0.33 mm".
In paragraph [0081] the disclosure recites "and/or 20exhibits"; recommend correcting this to read as "and/or 20 exhibits".
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the "chord height (CH)" and the "depth of bend (DOB)" in figures 3 and 5 as described in the specification.  (In the instant case, it is unclear as to what parts of the figures pertain to CH and DOB.)  Any structural detail that is essential for a proper 

Claim Objections
Claims 20, 27, and 28 are objected to because of the following informalities:
With Regards to Claim 20:  Instant claim 20 recites "between .3 mm" on line 2; recommend correcting this to read as "between 0.3 mm".
With Regards to Claim 27:  Instant claim 27 recites "between .3 mm" on line 2; recommend correcting this to read as "between 0
With Regards to Claim 28:  Instant claim 28 recites "0.14e-7 1/mm2 and 15e-7 1/mm2" on lines 4 to 5; for consistency and clarity, recommend correcting this to read as "0.14x10-72 and 15x10-72".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 18:  Instant claim 18 recites on lines 7 to 8 that:
-0.14 < L/W - 0.05*(CH) < 0.223

wherein the instant specification provides written support for this equation as written in paragraphs [0049] and [0103].  However, the instant specification also recites in paragraph [0049] that the equation is also written as:
-0.14 < (L/W + 0.5 CH) < 0.223

wherein, "L/W - 0.05*(CH)" is instead written as "L/W + 0.5 CH".  In the instant case, for the purposes of examination, the claim will be interpreted as being written correctly.  (If 
With Regards to Claim 18:  Instant claim 18 recites that "-0.14 < L/W - 0.05*(CH) < 0.223" on lines 7 to 8.  In that the width (W), the length (L), and the chord height (CH) are in units of length (mm), it is unclear as to how the arbitrary unit values of "-0.14" and "0.223" could be calculated, as such the claim is rendered indefinite. 
With Regards to Claim 25:  Instant claim 25 recites on lines 17 to 18 that:
(0.05673*W - 0.1035*L - 0.0031*CH + 6.99003*CH + 0.1855*R1 + 0.00115*R2 + 4.633988*GC - 0.1836*T1 - 101.95*T2) is less than 80 MPa.

The instant specification provides written support for this equation as written in paragraphs [0007], [0097], and [0110].  However, the instant specification also recites in paragraphs [0051] to [0054] that the equation is also written as:
(0.05673*W - 0.1035*L - 0.0031*DOB + 6.99003*CH + 0.01855*R1 + 0.00115*R2 + 4.633988*GC - 0.1836*T1 - 101.95*T2) is less than 80 MPa.

Wherein, "0.0031*CH" is instead written as "0.0031*DOB", and wherein "0.1855*R1" is instead written as "0.01855".  In the instant case, for the purposes of examination, the claim will be interpreted as being written correctly.  (If the claim limitation is incorrect, applicants are advised to make the appropriate corrections to both the claims and disclosure.  Otherwise, it is recommended to correct the disclosure for consistency.)
With Regards to Claim 25:  Instant claim 25 recites on lines 17 to 18 that:
 (0.05673*W - 0.1035*L - 0.0031*CH + 6.99003*CH + 0.1855*R1 + 0.00115*R2 + 4.633988*GC - 0.1836*T1 - 101.95*T2) is less than 80 MPa.

-2.  In the instant case, the claim is rendered indefinite because, there are no units of measure assigned to the constant values, and a person of ordinary skill in the art would not be adequately appraised as to how the units of length and units of inversed area would equate to "MPa".
All other claims are rejected based on their dependency from claims 18 or 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (US 2017/0008377 A1).
Regarding Claim 18:  Fisher discloses a cold formed laminate comprising: a first complexly-curved glass substrate having a first surface, a second surface opposite the first surface, and a first thickness therebetween; a second complexly-curved glass substrate having a third surface, a fourth surface opposite the third surface, and a second thickness therebetween; and a polymer interlayer affixed to the second surface and the third surface (figure 1, [0007], and [0008] of Fisher).  Fisher also discloses that the second thickness of the second substrate (ref. #130) ranges between about 0.1 mm to about 1.4 mm ([0033] and [0093] of Fisher), and that the first thickness of the first ref. #110) ranges from about 1.4 mm to about 3.85 mm ([0034] and [0093] of Fisher).  It is also disclosed by Fisher that the laminate can have a length and a width in the range of about 30.5 cm by about 30.5 cm to about 50.8 cm by about 101.6 cm (i.e. a length ranging from about 305 mm to about 508 mm and a width ranging from about 305 mm to about 1016 mm) (e.g. a length of 237 mm and a width of 318 mm) ([0074] and [0093] of Fisher).
Fisher discloses the claimed cold-formed glass laminate article, but does not explicitly recite that --a complex curved shape having a chord height, CH, wherein -0.14 < L/W - 0.05*(CH) < 0.223--.  However, it would have been obvious to have adjusted the shape of the cold-formed glass laminate article to have a CH to meet the limitation of --(-0.14) < L/W - 0.05*(CH) < 0.223--, since such a modification would have involved a mere change in the shape of the article.  A change in shape is generally recognized as being within the level or ordinary skill in the art.  See MPEP §2144.04(IV)(B).
Regarding Claim 19:  Fisher discloses that the first glass layer has an average thickness, T1, that is greater than an average thickness, T2, of the second glass layer ([0033]-[0034] of Fisher).
Regarding Claim 20:  Fisher discloses that T1 is between about 1.4 mm to about 3.85 mm, and T2 is between about 0.1 mm to about 1.4 mm ([0033], [0034], and [0093] of Fisher); which anticipates the claimed ranges of --T1 is between 1 mm and 4 mm, and T2 is between 0.3 mm and 1 mm--.  See MPEP §2131.03(II).
Regarding Claim 21:  Fisher discloses that W is between about 305 mm and about 1016 mm, L is between about 305 mm and about 508 mm, and CH can be 6.75 mm ([0074] and [0093] of Fisher); which anticipates the claimed ranges of --W is between 300 mm and 1800 mm, L is between 230 mm and 1600 mm, and CH is between 1 mm and 45 mm--.  See MPEP §2131.03(II).
Regarding Claim 22:  Fisher discloses that a glass material of the first glass layer is different from a glass material of the second glass layer ([0035] of Fisher).
Regarding Claim 23:  Fisher discloses that the glass material of the second glass layer is an alkali aluminosilicate glass composition or an alkali aluminoborosilicate glass composition and the glass material of the first glass sheet is a soda-lime composition ([0035] of Fisher).
Regarding Claim 24:  Fisher discloses that the second glass layer is a chemically strengthened glass material ([0042] of Fisher).
Regarding Claim 25:  Fisher discloses a cold formed laminate comprising: a first complexly-curved glass substrate having a first surface, a second surface opposite the first surface, and a first thickness therebetween; a second complexly-curved glass substrate having a third surface, a fourth surface opposite the third surface, and a second thickness therebetween; and a polymer interlayer affixed to the second surface and the third surface (figure 1, [0007], and [0008] of Fisher).  Fisher also discloses that the second thickness of the second substrate (ref. #130) ranges between about 0.1 mm to about 1.4 mm ([0033] and [0093] of Fisher), and that the first thickness of the first substrate (ref. #110) ranges from about 1.4 mm to about 3.85 mm ([0034] and [0093] of Fisher).  It is also disclosed by Fisher that the laminate can have a length and a width in the range of about 30.5 cm by about 30.5 cm to about 50.8 cm by about 101.6 cm (i.e. a length ranging from about 305 mm to about 508 mm and a width ranging from about [0074] and [0093] of Fisher).
Fisher discloses the claimed cold-formed glass laminate article, but does not explicitly recite --a complex curved shape having a chord height (CH), a depth of bend (DOB), a minimum primary radius of curvature (R1), a secondary minimum radius of curvature (R2), and a maximum Gaussian curvature (GC) ; wherein (0.05673*W - 0.1035*L - 0.0031*CH + 6.99003*CH + 0.1855*R1 + 0.00115*R2 + 4.633988*GC - 0.1836*T1 - 101.95*T2) is less than 80 MPa--.  However, Fisher discloses the same cold-formed glass laminate article as applicants (i.e. a first glass layer comprising an inner surface, an outer surface opposite the inner surface, a width (W), a length (L), an average thickness (T1), a complex curved shape having a chord height (CH), a depth of bend (DOB), a minimum primary radius of curvature (R1), a secondary minimum radius of curvature (R2), and a maximum Gaussian curvature (GC), a second glass layer comprising an inner surface, an outer surface, and an average thickness (T2), and an interlayer disposed between the inner surface of the first glass layer and the inner surface of the second glass layer; see ([0021], [0022], [0024], [0028]-[0035], and [0093]) of Fisher and ([0028]-[0030], [0041], and [0051]-[0055]) of the instant specification.)  Therefore, it is the decision of the examiner that the prior art of Fisher inherently possesses a complex curved shape that meets the claimed limitation of --(0.05673*W - 0.1035*L - 0.0031*CH + 6.99003*CH + 0.1855*R1 + 0.00115*R2 + 4.633988*GC - 0.1836*T1 - 101.95*T2) is less than 80 MPa--.
Regarding Claim 26:  Fisher discloses that T1 is greater than T2 ([0033]-[0034] of Fisher
Regarding Claim 27:  Fisher discloses that T1 is between about 1.4 mm to about 3.85 mm, and T2 is between about 0.1 mm to about 1.4 mm ([0033], [0034], and [0093] of Fisher); which anticipates the claimed ranges of --T1 is between 1 mm and 4 mm, and T2 is between 0.3 mm and 1 mm--.  See MPEP §2131.03(II).
Regarding Claim 28:  Fisher discloses that W is between about 305 mm and about 1016 mm, L is between about 305 mm and about 508 mm, R1 and R2 are less than 1000 mm, and CH can be 6.75 mm ([0030], [0074] and [0093] of Fisher); which anticipates the claimed ranges of --W is between 300 mm and 1800 mm, L is between 230 mm and 1600 mm, and CH is between 1 mm and 45 mm-- (see MPEP §2131.03(II)) and overlap the claimed ranges of --R1 is between 40 mm and 5000 mm, R2 is between 740 mm and 32500 mm--.  Fisher differs from the claim by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by the reference, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
However, Fisher fails to explicitly disclose that --DOB is between 5 mm and 210 mm, and GC is between 0.14x10-7 mm-2 and 15x10-7 mm-2--.  In the instant case, since the DOB value is based primarily upon the R1 and R2 values of the glass laminate, and that the prior art of Fisher discloses an overlapping range that establishes prima facie obviousness, the glass laminate would inherently possess a DOB that overlaps the claimed range of between 5 mm and 210 mm.  Similarly, the glass laminate is also inherently possess a GC that overlaps the claimed range of between 0.14x10-7 mm-2 and 15x10-7 mm-2, because the other characteristics of the glass laminate disclosed by Fisher as the same as the claimed invention.
Regarding Claim 29:  Fisher discloses that a glass material of the first glass layer is different from a glass material of the second glass layer ([0035] of Fisher).
Regarding Claim 30:  Fisher discloses that the glass material of the second glass layer is an alkali aluminosilicate glass composition or an alkali aluminoborosilicate glass composition and the glass material of the first glass sheet is a soda-lime composition ([0035] of Fisher).
Regarding Claim 31:  Fisher discloses that the second glass layer is a chemically strengthened glass material ([0042] of Fisher).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781